973 So.2d 1166 (2007)
Keith Shawn HANKS, Appellant,
v.
STATE of Florida, Appellee.
1D07-2197.
District Court of Appeal of Florida, First District.
August 27, 2007.
Keith Shawn Hanks, pro se, Appellant.
Bill McCollum, Attorney General, Tallahassee, for Appellee.
PER CURIAM.
DISMISSED. See Jordan v. State, 549 So.2d 805 (Fla. 1st DCA 1989) (holding that lack of access to a law library does not show good cause for failure to timely file a notice of appeal).
DAVIS, POLSTON, and ROBERTS, JJ., concur.